Case 2:17-cv-07111-KM-CLW Document 486 Filed 03/23/21 Page 1 of 1 PageID: 25226




                                                                            Aaron S. Eckenthal
                                                                            908.518.6370
                                                                            aeckenthal@lernerdavid.com

                                          March 23, 2021
                                                                  Document Filed Electronically
 The Honorable Cathy L. Waldor, U.S.M.J.
 United States District Court for the District of New Jersey
 Martin Luther King Jr. Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07102

          Re:     Indivior Inc. et al. v. Dr. Reddy’s Laboratories S.A., et al.
                  Civ. A. Nos. 2:17-cv-7111, 2:18-cv-1775, 2:18-cv-5288-KM-CLW
                  Consolidated Civil Action No. 17-7111

                  Indivior Inc. et al. v. Alvogen Pine Brook LLC
                  Civ. A. Nos. 2:17-cv-7106, 2:18-cv-5285-KM-CLW
                  Consolidated Civil Action No. 17-7106
 Dear Magistrate Judge Waldor:

         This firm, along with Goodwin Procter LLP, represents Defendants Dr. Reddy’s
 Laboratories S.A. and Dr. Reddy’s Laboratories, Inc. (collectively “DRL”) in the
 above-referenced consolidated Civil Action No. 17-7111. We write to provide the attached joint
 letter on behalf of DRL and Alvogen, which was recently filed in the above-referenced
 consolidated Civil Action No. 17-7106 (ECF No. 377), to also ensure entry on this docket. The
 attached letter responds to Plaintiffs’ request for leave to serve third-party subpoenas on the
 Defendants. (ECF No. 485, Civ. No. 17-7111) We thank the Court for its consideration and
 assistance in this matter.
                                              Respectfully submitted,
                                              LERNER, DAVID, LITTENBERG,
                                               KRUMHOLZ & MENTLIK
                                              Attorneys for Defendants Dr. Reddy’s
                                              Laboratories S.A. and Dr. Reddy’s Laboratories, Inc.



                                                By:
                                                       Aaron S. Eckenthal
 ASE
 Attachment
 cc:      All Counsel of Record (via ECF and e-mail)


 6797157_1.docx
